                  Case 2:20-cv-00454-MJP Document 63 Filed 12/07/20 Page 1 of 2



 1                                                                      The Honorable Marsha J. Pechman
 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     ANYSA NGETHPHARAT and JAMES
 8   KELLEY, on behalf of themselves and all
     others similarly situated,
 9
     Plaintiffs,                                           No. 2:20-cv-00454 MJP
10
     v.
11                                                         AMENDMENT TO PROTECTIVE ORDER
     STATE FARM MUTUAL AUTOMOBILE
12   INSURANCE COMPANY,
13   Defendant.
14
             The Court’s Protective Order (Dkt. No. 47) is hereby amended so that Paragraph 3 of the
15
     Protective Order is deleted and replaced with the following:
16
             3.       The disclosure of Confidential Information is restricted to Qualified Persons.
17
     “Qualified Persons,” as used herein, means: the Parties to this pending Lawsuit, captioned
18
     Ngethpharat v. State Farm Mutual Automobile Insurance Co., Case No. 2:20-cv-00454-MJP
19
     (W.D. Wash.); their respective counsel; counsel’s staff; expert witnesses; outside service-
20
     providers and consultants providing services related to document and ESI processing, hosting,
21
     review, and production; the Court; other court officials (including court reporters); the trier of fact
22
     pursuant to a sealing order as provided in paragraph 16 below; any person who wrote or received
23
     the document, ESI, or other material in the ordinary course of employment or agency; the Parties
24
     to the lawsuit captioned Jama v. State Farm Fire and Casualty Co., No. 2:20-cv-00652 MJP (W.D.
25
     Wash.), their respective counsel, counsel’s staff, and expert witnesses; and any person so
26
     designated pursuant to paragraph 4. If this Court so elects, any other person may be designated as

     Amendment to Protective Order                     1                    BETTS PATTERSON & MINES, P.S.
     Case No. 2:20-cv-00454-MJP                                                     701 Pike Street, Suite 1400
                                                                                     Seattle, WA 98101-3927
                                                                                              P. 206.268.8652
               Case 2:20-cv-00454-MJP Document 63 Filed 12/07/20 Page 2 of 2



 1   a Qualified Person by order of this Court, after notice to the Parties.
 2

 3          DONE and ORDERED this 7th day of December, 2020.
 4                                                      _____________________________
 5

 6

 7
                                                        A
                                                        The Honorable Marsha J. Pechman
 8                                                      UNITED STATES DISTRICT JUDGE
      Presented by:
 9
      s/Peter W. Herzog
10
      Peter W. Herzog III (pro hac vice)
11    Wheeler Trigg O’Donnell LLP
      211 N. Broadway, Suite 2825
12    St. Louis, Missouri 63102
      Phone:      314.326.4128
13    Fax:        303.244.1879
14    Email:      pherzog@wtotrial.com

15    Eric L. Robertson (pro hac vice)
      Wheeler Trigg O’Donnell LLP
16    370 17th Street, Suite 4500
      Denver, Colorado 80202-5647
17    Phone:      303.244.1842
      Fax:        303.244.1879
18
      Email:      robertson@wtotrial.com
19
20    s/ Matthew Munson
      Joseph D. Hampton, WSBA #15297
21    Matthew Munson, WSBA #32019
      Betts, Patterson & Mines, P.S.
22    One Convention Place
      701 Pike Street, Suite 1400
23
      Seattle, WA 98101-3927
24    Phone:       206.292.9988
      Fax:         206.343.7053
25    Email:       jhampton@bpmlaw.com
                   mmunson@bpmlaw.com
26
      Attorneys for Defendant

     Amendment to Protective Order                     2                   BETTS PATTERSON & MINES, P.S.
     Case No. 2:20-cv-00454-MJP                                                    701 Pike Street, Suite 1400
                                                                                    Seattle, WA 98101-3927
                                                                                             P. 206.268.8652
